1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                    ***
      GWENNA FIERRO,
6
                            Plaintiff,
7                                                      2:19-cv-01798-APG-DJA
      vs.                                              ORDER
8     CLARK COUNTY, NEVADA, DEPARTMENT
      OF AVIATION,
9
                            Defendants.
10

11
             Before the court is Defendant’s Motion for Waiver of Physical Attendance of Insurance
12
     Representative at ENE (ECF NO. 10).
13
             Accordingly,
14
             IT IS HEREBY ORDERED that any opposition to Defendant’s Motion for Waiver of Physical
15
     Attendance of Insurance Representative at ENE (ECF NO. 10) must be filed on or before December 10,
16
     2019.
17

18
             DATED this 3rd day of December, 2019.
19
                                                             _________________________
20
                                                             CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
